Citation Nr: 1706821	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability to include, if necessary, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to December 1978.  This matter come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously remanded by the Board in December 2010, March 2013, and November 2015.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay in this matter but finds that remand is necessary to obtain an additional VA medical examination addressing whether the Veteran's service-connected disabilities render him unable to obtain or maintain gainful employment.  In the remand portion of its November 2015 decision, the Board directed the VA examiner to comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with the Veteran's education and occupational experience.  The Board also requested that the VA examiner provide examples of the types of employment the Veteran could maintain, if the examiner found the Veteran capable of physical or sedentary work.  Unfortunately, the April 2016 VA examiner did not address these directives; thus, remand is required.  See Stegall v. West, 11 Vet. App 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional evidence in support of his claim for a total disability rating based on individual unemployability (TDIU).  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All efforts to procure the records must be documented in the claims file. 

2.  After completing the above, schedule the Veteran for a VA examination to evaluate the combined effect of the Veteran's service-connected disabilities on his ability to function in an employment setting.  The claims file must be made available for review and the examiner's report should reflect that such review occurred. The examiner should address the following directives:

a)  Obtain from the Veteran and the record a full work and educational history.  

b)  Comment on the Veteran's level of occupational impairment caused by his service-connected disabilities, consistent with his education and occupational experience.  This opinion must be rendered without regard to the Veteran's age or nonservice-connected disabilities. 

c)  If the Veteran is able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, provide examples of the type(s) of employment the Veteran would be able to perform.

The examiner should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms, any clinical findings, and the medical evidence of record.  

3.  Readjudicate the Veteran's TDIU claim, to include, if necessary, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




